Title: Ebenezer Williston to James Madison, 24 December 1828
From: Williston, Ebenezer
To: Madison, James


                        
                            
                                Respected Sir
                            
                            
                                
                                    Washington DC.
                                
                                24th Dec. 1828
                            
                        
                        I take the liberty to enclose to You the Prospectus of a Work in the publication of which I am engaged.
                        I shall be happy to present You a copy of it, when published; but shall esteem it a great favour if You will
                            have the kindness to become a subscriber
                        In case you may be willing to oblige me in this respect will you forward to me the enclosed blank with your
                            signature, With the liveliest sentiments of esteem I have the honor to be your most obt: servt:
                        
                            
                                E. B. Williston
                            
                        
                    